United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1074
                                  ___________

United States of America,                 *
                                          *
              Plaintiff - Appellee,       *
                                          *
        v.                                *
                                          *
Alexander ‘Alex’ White Plume; Percy *
White Plume, their agents, servants,      *
assigns, attorneys, and all others acting *
in concert with the named defendants; * Appeal from the United States
                                          * District Court for the
              Defendants,                 * District of South Dakota.
                                          *
Tierra Madre, LLC, a Delaware limited *
liability company; Madison Hemp and * [UNPUBLISHED]
Flax Company 1806, Inc., a Kentucky *
corporation;                              *
                                          *
              Intervenor Defendant,       *
                                          *
Thomas J. Ballanco,                       *
                                          *
              Movant Below - Appellant. *
                                    ___________

                             Submitted: February 13, 2004

                                 Filed: February 27, 2004
                                  ___________

Before BYE, HEANEY, and SMITH, Circuit Judges.
                                   ___________

PER CURIAM

      In this interlocutory appeal, Thomas J. Ballanco appeals the district court’s1
denial of his motion to intervene in this declaratory judgment action filed by the
United States. We affirm.

      Since 1998, Ballanco, an attorney, has been providing legal advice to various
corporations and members of the Oglala Sioux Tribe regarding hemp production.
Ballanco alleges he has spent considerable time and effort developing and
implementing a legal and regulatory structure on the reservation for hemp production,
and claims a right to participate in harvesting, producing, brokering and promoting
hemp.

        In 1998, the Oglala Sioux Tribal Council passed an ordinance purporting to
legalize hemp production on the reservation. In 2000, 2001 and 2002, Alexander
White Plume cultivated and manufactured hemp on federal trust land. In August
2002, the government brought this action seeking declaratory judgment and an
injunction to prevent the defendants from producing hemp on the Pine Ridge Indian
Reservation. Ballanco moved to intervene as a matter of right in the litigation. The
district court denied Ballanco’s motion finding he did not have Article III standing
and Ballanco’s alleged interests were adequately protected by the parties to the
litigation.




      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.

                                         -2-
      We review the denial of mandatory intervention de novo. United States v.
Union Elec. Co., 64 F.3d 1152, 1158 (8th Cir. 1995). We conclude the district court
properly denied Ballanco’s motion to intervene and affirm under 8th Cir. R. 47B.
                      ______________________________




                                        -3-